DETAILED ACTION
Claim Objections
Claims 2 and 18 are objected to because of the following informalities:  
Claims 2 and 18 recite, “wherein the locking including communicating an instruction to lock the first game controller.”  This should be -- wherein the locking including communicating an instruction to lock the first game controller. --
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 - 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 25 of U.S. Patent No. 8,170,945. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to:
Application No. 17/066,668 (as represented by claim 2)
US Pat. No. 8,170,945 (as represented by claim 1)
controlling, by at least one processor, storing a plurality of controller signal relationships comprising a plurality of first controller signal relationships, each controller signal relationship associating one or more game controller signals with one of a plurality of trading system commands associated with electronic trading of financial instruments via a trading platform;
storing, by at least one processor, a plurality of controller signal relationships comprising a plurality of first controller signal relationships, each controller signal relationship associating one or more of a plurality of game controller signals with one of a plurality of trading system commands associated with electronic trading of financial instruments via a trading platform;

receiving a plurality of first game controller signals generated via a first game controller;
receiving, by the at least one processor, a plurality of first game controller signals generated by a first game controller;

determining, based on the first controller signal relationships and the plurality of first game controller signals, whether one or more of the plurality of first game controller signals is erroneous; 

determining by the at least one processor, based on the first controller signal relationships and the received plurality of first game controller signals generated by the first game controller, that one or more of the plurality of received first game controller signals are erroneous;
and when one or more of the plurality of first game controller signals is determined to be erroneous, locking the first game controller.

and based on the determination of the one or more erroneous game controller signals, causing, by the at least one processor, the first game controller to be disabled from generating trading system commands by communicating a command to lock the first game controller.



Claims 2 - 21 are ejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of U.S. Patent No. 8,452,695. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to:
Application No. 17/066,668 (as represented by claim 2)
US Pat. No. 8,452,695 (as represented by claim 1)
controlling, by at least one processor, storing a plurality of controller signal relationships comprising a plurality of first controller signal relationships, each controller signal relationship associating one or more game controller signals with one of a plurality of trading system commands associated with electronic trading of financial instruments via a trading platform;


receiving a plurality of first game controller signals generated via a first game controller;
receiving, by the at least one processor, a plurality of first game controller signals generated by a first game controller; 

determining, based on the first controller signal relationships and the plurality of first game controller signals, whether one or more of the plurality of first game controller signals is erroneous; 

determining, by the at least one processor, based on the first controller signal relationships and the received plurality of first game controller signals, that one or more of the plurality of received first game controller signals are erroneous; 

and when one or more of the plurality of first game controller signals is determined to be erroneous, locking the first game controller.

based on the determination that one or more of the plurality of received game controller signals are erroneous, preventing, by the at least one processor, execution of any trading system command originating from the first game controller.



Claims 2 - 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 10,810. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to:
Application No. 17/066,668 (as represented by claim 2)
US Pat. No. 8,452,695 (as represented by claim 1)
controlling, by at least one processor, storing a plurality of controller signal relationships comprising a plurality of first controller signal relationships, each controller signal relationship associating one or more game controller signals with one of a plurality of trading system commands associated with electronic trading of financial instruments via a trading platform;
storing, by at least one processor, a plurality of controller signal relationships comprising a plurality of first controller signal relationships, each controller signal relationship associating one or more game controller signals with one of a plurality of trading system commands associated with electronic trading of financial instruments via a trading platform; 

receiving a plurality of first game controller signals generated via a first game controller;
receiving, by the at least one processor, a plurality of first game controller signals generated via a first game controller; 

determining, based on the first controller signal relationships and the plurality of first game controller signals, whether one or more of the plurality of first game controller signals is erroneous; 

determining, by the at least one processor, based on the first controller signal relationships and the received plurality of first game controller signals, that one or more of the plurality of received first game controller signals are erroneous; 

and when one or more of the plurality of first game controller signals is determined to be erroneous, locking the first game controller.

based on the determination that one or more of the plurality of received game controller signals are erroneous, communicating, by the at least one processor, an instruction to lock the first game controller. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 17 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 17 and 21 recite, “when one or more of the plurality of first game controller signals is determined to be erroneous, locking the first game controller.”
Depending on the interpretation, the “locking” or “control” thereof may be performed by the “at least one processor”.  The "at least one processor" is a separate and distinct device from the "game controller".  The specification as filed 10/09/20 supports the "at least one processor" communicating "a command to lock", but not actually “locking” the game controller itself.  See also, pgs. 3, lines 9 - 11 of applicant’s Specification as filed 10/09/20.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2 - 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
ALICE/ MAYO:  TWO-PART ANALYSIS
2A.   First, a determination whether the claim is directed to a judicial exception (i.e., abstract idea).  
Prong 1:  A determination whether the claim recites a judicial exception (i.e., abstract idea).

Groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Mathematical concepts- mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity- fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes- concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Prong 2:  A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.

Considerations indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.

2B. Second, a determination whether the claim provides an inventive concept (i.e., Whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception  NOTE:  The only consideration that does not overlap with the considerations indicative of integration into a practical application associated with step 2A: Prong 2.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  NOTE:  The only consideration that does not overlap with the considerations that are not indicative of integration into a practical application associated with step 2A: Prong 2.

See also, 2010 Revised Patent Subject Matter Eligibility Guidance; Federal Register; Vol. 84, No. 4; Monday, January 7, 2019

Claims 2 - 21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
1:  Statutory Category
Applicant’s claimed invention, as described in independent claim 2, is/are directed to a process (i.e. a method).

2(A):  The claim(s) are directed to a judicial exception (i.e., an abstract idea).
PRONG 1:  The claim(s) recite a judicial exception (i.e., an abstract idea).
Certain Method of Organizing Human Activity

The claim as a whole recites a method of organizing human activity.  The claimed invention is involves controlling storing a plurality of controller signal relationships comprising a plurality of first controller signal relationships, each controller signal relationship associating one or more game controller signals with one of a plurality of trading system commands associated with electronic trading of financial instruments via a trading platform; receiving a plurality of first game controller signals generated via a first game controller; determining, based on the first controller signal relationships and the plurality of first game controller signals, whether one or more of the plurality of first game controller signals is erroneous; and when one or more of the plurality of first game controller signals is determined to be erroneous, locking the first game controller, which is a fundamental economic principles or practices (trading); commercial or legal (trading); and managing personal behavior or relationships or interactions between people (controlling; storing; receiving; determining; locking).  

The mere nominal recitation of “at least one processor” does not take the claim out of the method of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Mental Processes

The claim recites limitations directed to controlling storing a plurality of controller signal relationships comprising a plurality of first controller signal relationships, each controller signal relationship associating one or more game controller signals with one of a plurality of trading system commands associated with electronic trading of financial instruments via a trading platform; receiving a plurality of first game controller signals generated via a first game controller; determining, based on the first controller signal relationships and the plurality of first game controller signals, whether one or more of the plurality of first game controller signals is erroneous; and when one or more of the 

The limitation(s), as drafted, is/are a process that, under it’s broadest reasonable interpretation, covers performance of the limitation(s) in the mind.   That is, other than reciting a “at least one processor”, nothing in the claim element precludes the steps from practically being performed in the mind.  In other words, the claim encompasses the user manually controlling storing a plurality of controller signal relationships comprising a plurality of first controller signal relationships, each controller signal relationship associating one or more game controller signals with one of a plurality of trading system commands associated with electronic trading of financial instruments via a trading platform; receiving a plurality of first game controller signals generated via a first game controller; determining, based on the first controller signal relationships and the plurality of first game controller signals, whether one or more of the plurality of first game controller signals is erroneous; and when one or more of the plurality of first game controller signals is determined to be erroneous, locking the first game controller.
  
The mere nominal recitation of a generic computer does not take the claim limitation out of the mental processes grouping.  This/these limitation(s) recite a mental process. Thus, the claim recites an abstract idea.

PRONG 2:  The judicial exception (i.e., an abstract idea). Is not integrated into a practical application.
The claim recites the combination of additional elements of “at least one processor” performing the step or act of “controlling” the “storing” step.  NOTE:  The claims do not claim or suggest the “at least one processor” actually does the “storing” itself or any other step or act required of the claimed invention.  Assuming for arguments sake the “at least one processor” actually performed all the steps required of the claimed invention, which it does not, the additional element(s) is/ are still recited at a high level of generality (i.e., as a generic computer performing the generic computer functions of) (a) data receipt/ transmission (e.g., “receiving”, etc. step(s) as claimed); (b) data storage (e.g., “storing”,, etc. step(s) as claimed); and (c) data processing (e.g., “controlling”, “determining”, “locking”, etc. step(s) as claimed.  The additional element(s) is/ are recited at a high level of generality (i.e., as general means of gathering trading data, and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  .  The “at least one processor” that performs the step or act of “controlling” the “storing” step is also recited at a high level of generality, and merely automates the step(s).  The “at least one processor” limitations are no more than mere instructions to apply the exception using generic computer components.  Although technical implementation is inferred, most of applicant’s claimed invention is silent regarding who or what is performing the steps or acts required.  Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.  The claim is directed exclusively from the perspective of the “at least one processor” which is limited to the role of “controlling” the “storing” step.  (b) Although a “trading platform” is mentioned in the claim, the “trading platform” is only tangentially related to the claimed invention due to it’s association with the trading system commands.  Applicant is not claiming positively recited steps or acts performed by the “trading system” itself or it’s direct interaction with the “at least one processor”. (c)  Although a “first game controller” is mentioned in the claim, the “first game controller” is merely interacting with the “at least one processor” or another entity (unknown, not explicitly recited) performing the positively recited steps.  Applicant is not claiming positively recited steps or acts performed by the “first game controller” itself.

Since the claim(s) recite a judicial exception and fails to integrate the judicial exception into a practical application, the claim(s) is/are “directed to” the judicial exception.  Thus, the claim(s) must be reviewed under the second step of the Alice/ Mayo analysis to determine whether the abstract idea has been applied in an eligible manner.

2(B):  The claims do not provide an inventive concept (i.e., The claim(s) do not include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
As discussed with respect to Step 2A Prong Two, the additional element(s) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.   The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Furthermore, the additional element(s) under STEP 2A Prong 2 have been evaluated in STEP 2B to determine if it is more than what is well-understood, routine conventional activity in the field.   Applicant’s specification as filed 09/30/20 does not provide any indication that the “messaging application implemented on a client device” is anything other than a generic, off-the-shelf computer components.  Furthermore, the prosecution history of the instant application provides Maddern and Grassadonia operating in a similar environment, suggesting performing tasks such as (a) data receipt/ transmission (e.g., “receiving”, “providing”, etc. step(s) as claimed); and (b) data processing (e.g., “identifying”, “determining”, etc. step(s) as claimed) are well understood, routine and conventional.  Furthermore, the courts have recognized that computer functions or tasks analogous to those claimed by applicant (a) data receipt/ transmission (e.g., “receiving”, “providing”, etc. step(s) as claimed); and (b) data processing (e.g., “identifying”, “determining”, etc. step(s) as claimed) are well understood, routine and conventional.  Symantec, TLI, OIP Techs and buySAFE court Flook, Bancorp court decisions cited in MPEP § 2106.05(D) (ii) indicate performing repetitive calculations is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).    Accordingly, a conclusion that the additional elements are well-understood, routine, conventional activity is supported under Berkheimer. 
For these reasons, there is no invention concept in the claim, and thus the claim is ineligible.
Dependent claims 3 - 14 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. 
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims).  Therefore, independent apparatus claim 17 and independent non-transitory machine-readable medium claim 21 is/are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claims.  The component(s) (e.g., “An apparatus comprising:  at least one processor”; “non-transitory machine-readable medium” etc.) described in independent apparatus claim 17 and independent non-transitory machine-readable medium claim 21, add nothing of substance to the underlying abstract idea.  At best, the product (“apparatus”; “non-transitory machine-readable medium”) recited in the claim(s) are merely providing an environment to implement the abstract idea. 
Dependent claims 18 - 20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  
Prior Art
	The closest prior art of record is Mazza, US Pat. No. 2002/0070915 and Niedzwiecki, US Pat. No. 5,896,125. Although Mazza and Niedzwiecki are similar to the instant application in some respects there are clear patentable distinctions.
	Mazza teaches a controller for performing computer-implemented trading operations related to trading various financial instruments such as securities and commodities.
Niedzwiecki describes the use of specially designed video game controllers. Niedzwiecki describes how communication errors may occur that can prohibit the use of two or more joypads for multiple player games where multiple controllers are required.
	In the claimed invention the determination of the error is based upon a) the controller signal relationships that associate one or more of game controller signals with one or more of a plurality of trading system commands and b) the game controller signals. Thus, the erroneous signals determined must pertain to the trading system commands. Second, it is based on that determination that the game controller is locked.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3692



/SARA C HAMILTON/Primary Examiner, Art Unit 3697